Appeal by claimant from a decision of the Workmen’s Compensation Board which denied death benefits on the ground that the deceased employee did not sustain an accidental injury. Decedent was employed by the State Department of Labor as an examiner and, among other things, served summonses under the supervision of the Attorney-General. Prior to an incident which occurred in decedent’s office on December 16, 1957, he had been receiving treatment from a physician for “ anginal syndrome coronary insufficiency ”. The hoard has found: “ Substantial credible evidence indicates no extreme argument occurred on December 16, 1957 and that the brief discussion between the 'decedent, the eo-woi’ker and the person who sought an explanation for the summons served upon him * * * was not loud or excitable.” There are two versions in the record concerning the incident and one of them amply sustains the above-quoted determination .of the board, and of course the board could accept -that version and reject the other. There is medical testimony in the record that there was no causal relation between the alleged altercation and decedent’s subsequent heart attack and death. There is ample authority for the board’s decision (Matter of Gordon v. Temple Beth El of Great Neck, 18 A D 2d 855; Matter of Santacroce v. 40 W. 20th St., 9 A D 2d 985, affd. 10 N Y 2d 855; Matter of Cramer v. Barney’s Clothing Store, 15 A D 2d 329, affd. 13 N Y 2d 711). Decision affirmed, without costs. Present- — -Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.